DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
	Claims 1-10, 16, 17 and 19-24 are pending in the application.  Claims 11-15 and 18 are cancelled.
Priority
This application is a continuation of U.S. Patent Application No. 16/198,381, filed 11/21/2018, which is a continuation of U.S. Patent Application No. 15/698,544, filed 09/07/2016, which is a continuation of U.S. Patent Application No. 15/347,104, filed 11/09/2016, U.S. Patent Application No. 15/347,059, filed 11/09/2016 and U.S. Patent Application 15/220,127, filed 07/26/2016, each of which is a continuation of U.S. Patent Application No. 14/546,116, which is a U.S. National Stage entry of PCT/US2014/016050, filed 02/12/2014, which claims priority to U.S. Provisional Patent Application No. 61/763,630, filed 02/12/2013 and Provisional Patent Application No. 61/837,743, filed 06/21/2013.
Terminal Disclaimer
The terminal disclaimer filed on 02/23/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Nos. 10,085,964; 9,820,964; 9,801,849; 10,369,131; 10,154,986 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the terminal disclaimer of 02/23/2021 overcomes the outstanding non-statutory double-patenting rejections.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	Claims 1-10, 16, 17 and 19-24, renumbered 1-18 in the final claims, are allowed.	

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN M MAURO/Primary Examiner, Art Unit 1625